Citation Nr: 1128701	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  10-12 809	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma



THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) following a June 2009 rating decision, by the Muskogee, Oklahoma RO, which granted service connection for bilateral hearing loss and assigned a 0 percent disability rating, effective from February 27, 2009.  

The Board notes that, in his substantive appeal, received in March 2010, the Veteran requested a personal hearing by videoconference at the Muskogee RO.  However, in a statement in support of claim (VA Form 21-4138), dated June 29, 2011, the Veteran withdrew his request for a hearing.  38 U.S.C.A. § 20.704(e) (2010).  


FINDING OF FACT

On June 29, 2011, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement withdrawing his appeal as to the issue of entitlement to an initial compensable evaluation for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  

By a rating action in June 2009, the RO granted service connection for bilateral hearing loss and assigned a 0 percent disability rating, effective February 27, 2009.  A notice of disagreement (NOD) with the rating assigned for the bilateral hearing loss was received in July 2009, and a statement of the case (SOC) was issued in January 2010.  The Veteran perfected an appeal of that rating action by filing a substantive appeal (VA Form 9) in March 2010.  

In a written statement dated June 29, 2011, the Veteran indicated that he wished to withdraw his appeal for a higher evaluation for the bilateral hearing loss.  

In this case, the Board finds that the Veteran has withdrawn his appeal as to the issue of entitlement to an initial compensable evaluation for bilateral hearing loss; hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the issue.  The appeal is therefore dismissed.  


ORDER

The appeal for entitlement to an initial compensable evaluation for bilateral hearing loss is dismissed.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


